UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1190



WILLIAM L. FORBES,

                                                Plaintiff - Appellant,

          versus


LOCAL   UNION   922  OF   THE       INTERNATIONAL
BROTHERHOOD OF TEAMSTERS,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
928-L)


Submitted:   August 15, 2002                 Decided:   August 19, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James C. Strouse, STROUSE LEGAL SERVICES, Columbia, South Carolina,
for Appellant.    John R. Mooney, Mark J. Murphy, MOONEY, GREEN,
BAKER & SAINDON, P.C., Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant William Forbes appeals the district court’s order

granting the Union’s motion to dismiss his suit because it was

barred by the applicable statute of limitations.             Forbes, formerly

employed by Washington Metropolitan Transit Authority (WMATA),

worked   as   a    bus   driver    for   twenty-two      years    before   being

disqualified      from   driving   for       medical   reasons.     Forbes   was

eventually suspended from work, also for medical reasons. When the

Union refused to pursue a grievance on his behalf, Forbes                  filed

this suit, alleging the Union breached their union agreement.

Because we agree Forbes’ action was barred by the applicable

six-month statute of limitations, we affirm based on the reasoning

of the district court.      See Forbes v. Local Union 922 of the Int’l

Bhd. of Teamsters, (D. Md. Jan. 11, 2002).              We dispense with oral

argument because the facts and legal contentions are adequately

presented and argument would not aid the decisional process.




                                                                       AFFIRMED




                                         2